Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application. Claim 1 is amended. Claims 2-4 were originally presented. Claims 5-13 are withdrawn due to restriction requirement.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN206932160U; Translation attached).
Regarding claim 1, Liang teaches a power input circuit (i.e. electric motor drive power) (fig.3) connected between a power source (i.e. UB) (fig.3) (also refer to page 15, power supply input end of the controllable power supply circuit 11 for connecting vehicle battery) and a motor (page 15, electric motor) in an electric motor drive system (page 15, motor drive power supply structure), the power input circuit comprising: a first switch (i.e. PMOS tube Q3) (fig.3) disposed between the power source (e.g. first switch Q3 is between power source UB) (fig.3) and a load (e.g. automobile motor connected to UBD) (fig.3) (also refer to page 16) comprising the motor (implicit), the first switch configured to provide reverse polarity protection from the power source (page 16, when the power supply is reversely connected, …, so that the PMOS tube Q3 cannot be conducted … effectively avoid the caused by reversed polarity of power supply drive part is damaged); and a second switch (i.e. PMOS transistor Q4) (fig.3) connected to the first switch (implicit, as seen in fig.3) and configured to prevent activation of the first switch to close (page 16, PMOS transistor Q4 turned on, so off PMOS tube Q3) and conduct power from the power source to the load (page 16, to prevent the voltage at the output end) during a reverse polarity condition of the power source (page 16, EN outputs a low level) (also refer to page 16, when the normal work of the whole control circuit, … EN outputs high level) 
Regarding claim 2, Liang teaches the power input circuit of claim 1, wherein the first switch and the second switch are each selected from the group consisting of a metal oxide semiconductor field effect transistor (MOSFET) (page 16, PMOS tube Q3 and PMOS transistor Q4), a bipolar junction transistor (BJT), an insulated-gate bipolar transistor (IGBT), or a thyristor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN206932160U; Translation attached) and further in view of Utsuno (US9887578B2).
Regarding claim 3, Liang teaches the power input circuit of claim 2, wherein the first switch is disposed in a direct current (DC) bus path of the power source (e.g. first switch Q3 is on the DC bus path of power source UB) and is configured to be closed (page 16, PMOS transistor Q3 is turned on) when a positive terminal of the power source (page 16, when the normal work of the whole control circuit) is connected to a DC bus supply path (e.g. path from UB via blocks 11, 12, 13 and 14, to UBD) (fig.3) of the power source (page 16, power supply input end of the UB is connected with the vehicle battery), and be open (page 16, PMOS tube Q3 cannot be conducted) when a negative terminal of the power source is connected to the DC bus supply path (page 16, when the power supply is reversely connected), to provide reverse polarity protection (implicit); wherein the second switch is connected between the first switch and the load (e.g. second switch Q4 is connected between first switch Q3 and load that is connected to UBD) (fig.3).
Liang does not teach that the first switch is disposed in a direct current bus return path. Liang also does not teach the second switch is configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; and wherein the first switch is selected from the group consisting of a n-channel MOSFET (nMOS), a NPN type BJT, a n-channel type IGBT, or a n-channel type thyristor, and the second switch is selected from the group consisting of p-channel MOSFET (pMOS), a PNP type BJT, a p-channel type IBGT, or a p-channel type thyristor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally designed the first switch in a return bus path in Liang, as taught by Utsuno, as it provides the advantage of reduced power loss when first switch is turned off.
Regarding claim 4, Liang and Utsuno teach the power input circuit of claim 3, wherein the first switch is a nMOS type MOSFET (Utsuno, i.e. NMOS transistor 120a) (fig.7) having a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/1/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839